           CASE 0:19-cv-01101-DSD-HB Doc. 165 Filed 01/15/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MINNESOTA

                                           )
OLURO OLUKAYODE,                           )        Civil Action No. 0:19-cv-01101
individually and on behalf of all          )                   (DSD/HB)
others similarly situated,                 )
                                           )
                       Plaintiffs,         )     DECLARATION OF DAVID A.
                                           )       JAMES IN SUPPORT OF
         v.                                    DEFENDANTS’ MEMORANDUM OF
                                           )
UNITEDHEALTH GROUP,                        )    LAW IN SUPPORT OF MOTION
OPTUM, INC. and                            )     FOR SUMMARY JUDGMENT
THE ADVISORY BOARD                         )
COMPANY,                                   )
                                           )
                       Defendants.         )
                                           )

         I, David A. James, declare under the penalty of perjury as follows:

         1.      I am an attorney with the law firm of Nilan Johnson Lew PA, located at 250

Marquette Avenue South, Suite 800, Minneapolis, Minnesota, and I submit this

declaration in support of Defendants’ Memorandum in Support of Motion for Summary

Judgment.

         2.      Attached hereto as Exhibit A is a true and correct copy of the condensed

deposition transcript of Daniel Clark taken on March 12, 2020, in the above-referenced

matter.

         3.      Attached hereto as Exhibit B are true and correct copies of excerpts to the

30(b)(6) deposition transcript of Optum taken on October 26, 2020, in the above-

referenced matter.




4828-4066-4534
           CASE 0:19-cv-01101-DSD-HB Doc. 165 Filed 01/15/21 Page 2 of 5




         4.      Attached hereto as Exhibit C is a true and correct copy of the condensed

deposition transcript of Oluro Olukayode taken on August 15, 2019, in the above-

referenced matter.

         5.      Attached hereto as Exhibit D are true and correct copies of excerpts to the

deposition transcript of Lucasz Kamieniecki taken on September 9, 2020, in the above-

referenced matter.

         6.      Attached hereto as Exhibit E is a true and correct copy of Oluro

Olukayode’s Responses to UnitedHealth Group’s First Set of Interrogatories.

         7.      Attached hereto as Exhibit F is a true and correct copy of Oluro

Olukayode’s Independent Contractor Agreement dated January 7, 2016.

         8.      Attached hereto as Exhibit G are true and correct copies of Independent

Contractor Agreements and Scopes of Work entered into by Oluro Olukayode during the

period February 4, 2016 through March 20, 2017.

         9.      Attached hereto as Exhibit H is a true and correct copy of an IRS Form

1099 Plaintiff produced during discovery.

         10.     Attached hereto as Exhibit I is a true and correct copy of a report of

Plaintiff’s work in 2016 and 2017, which served as Exhibit 17 to Plaintiff’s deposition.

         11.     Attached hereto as Exhibit J is a true and correct copy of the IRS test

analysis bearing Bates Optum-Olukayode002799 as produced during discovery in the

above-referenced matter.




4828-4066-4534                                 2
           CASE 0:19-cv-01101-DSD-HB Doc. 165 Filed 01/15/21 Page 3 of 5




         12.      Attached hereto as Exhibit K is a true and correct copy of an email

exchange         between   Neil   Richman     and   Lois   Voelz    bearing   Bates    Optum-

Olukayode003002 as produced during discovery in the above-referenced matter.

         13.      Attached hereto as Exhibit L is a true and correct copy of the relevant pages

of an Asset Purchase Agreement bearing Bates Optum-Olukayode002507 as produced

during discovery in the above-referenced matter.

         14.      Attached hereto as Exhibit M is a true and correct copy of ABC’s Follow

Up Question Document bearing Bates Optum-Olukayode002803 as produced during

discovery in the above-referenced matter.

         15.      Attached hereto as Exhibit N is a true and correct copy of Worker Status

Questionnaire Template bearing Bates Optum-Olukayode001257 as produced during

discovery in the above-referenced matter.

         16.      Attached hereto as Exhibit O is a true and correct copy of an October 2017

Email from Jacki Depew bearing Bates Optum-Olukayode0001245 as produced during

discovery in the above-referenced matter.

         17.      Attached hereto as Exhibit P is a true and correct copy of a March 2017

Email from Jacki Depew bearing Bates Optum-Olukayode001287 as produced during

discovery in the above-referenced matter.

         18.      Attached hereto as Exhibit Q is a true and correct copy a training on the

contractor engagement process bearing Bates Optum-Olukayode001260 as produced

during discovery in the above-referenced matter.




4828-4066-4534                                  3
           CASE 0:19-cv-01101-DSD-HB Doc. 165 Filed 01/15/21 Page 4 of 5




         19.     Attached hereto as Exhibit R is a true and correct copy of FLSA Training

bearing Bates Optum-Olukayode001209 as produced during discovery in the above-

referenced matter.

         20.     Attached hereto as Exhibit S is a true and correct copy of the Jackson Lewis

law firm’s review of an independent contractor agreement template bearing Bates

Optum-Olukayode003009 as produced during discovery in the above-referenced matter.

         21.     Attached hereto as Exhibit T is a true and correct copy of Optum Inc.’s

Supplemental Answers to Plaintiff’s Second Set of Interrogatories and Second Request

for Production of Documents.

         22.     Attached hereto as Exhibit U are true and correct copies of excerpts to the

deposition transcript of Paschal Emelue taken on November 3, 2020, in the above-

referenced matter.

         23.     Attached hereto as Exhibit V are true and correct copies of excerpts to the

deposition transcript of Tamara Hutton taken on October 13, 2020, in the above-

referenced matter.

         24.     Attached hereto as Exhibit W are true and correct copies of excerpts to the

deposition transcript of Chiedu Ogbechie taken on October 30, 2020, in the above-

referenced matter.




4828-4066-4534                                 4
           CASE 0:19-cv-01101-DSD-HB Doc. 165 Filed 01/15/21 Page 5 of 5




         I declare under penalty of perjury of the laws of the United States of America that

the foregoing is true and correct.



Dated: January 15, 2021                    s/ David A. James
                                           David A. James




4828-4066-4534                                5
